Citation Nr: 0532532	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling prior to March 
31, 2003, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Montgomery, Alabama.  Service connection for PTSD was 
established by a March 2001 rating decision.  In June 2001 
the veteran voiced disagreement with the 10 percent 
disability rating assigned and a statement of the case (SOC), 
with an accompanying September 2001 rating action, was issued 
in October 2001 by which the veteran's disability rating was 
increased to 30 percent.  The veteran did not timely perfect 
an appeal of his initial rating.  

Correspondence received in June 2002 was accepted as a notice 
of disagreement with the September 2001 rating action and a 
SOC was issued in May 2003.  Thereafter, the veteran 
perfected an appeal for an increased rating.  In April 2004, 
the PTSD evaluation was increased to 50 percent effective 
March 31, 2003.  

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The October 2004 hearing transcript reveals that the veteran 
testified to an increase in both frequency and severity of 
his PTSD symptoms since his last VA examination.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the veteran's testimony concerning 
current symptoms and the letters from his treating 
psychologist submitted in November 2004 reflecting an 
increase in the veteran's symptoms, the Board is of the 
opinion that the veteran should be afforded a VA examination 
for compensation purposes to ascertain the current nature and 
severity of his service-connected PTSD

Also, all the relevant private medical evidence and VA 
treatment records that could potentially be helpful in 
resolving the veteran's claims should be obtained.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Finally, as part of 
VA's duty to assist, the veteran should be requested to 
submit any evidence in his possession.  See 38 C.F.R. 
§ 3.159(b) (2005).

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to submit copies of 
any evidence in his possession relevant 
to his increased rating claim.

2.  After obtaining any necessary release 
forms, make reasonable efforts to obtain 
the veteran's treatment records from the 
"Counseling Services of Dothan" in 
Dothan, Alabama, from January 2004 to the 
present.

3.  Obtain the veteran's VA treatment 
records from April 2004 to the present 
from the VA medical facility located in 
Dothan, Alabama.

4.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and extent of his service-
connected PTSD, to include a global 
assessment of functioning score.  The 
claims folder should be made available to 
the examiner for review.  Advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  See 38 C.F.R. § 3.655 (2005).

5.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental SOC (SSOC) that contains 
notice of all relevant actions taken on 
the claim for benefits and all evidence 
received since the April 2004 SSOC was 
issued.  An appropriate period of time 
should be allowed for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  However, the Board takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


